FILED
                           NOT FOR PUBLICATION                             DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICAELA ZAMORA,                                  No. 12-15203

              Plaintiff - Appellant,             D.C. No. 5:08-cv-03066-PSG

  v.
                                                 MEMORANDUM*
MIKE SEADLER; CLYDE CHENG;
ALEX TORKE; A. WOLF; S. MAJOROS;
T. SHEARER; T. NIESEN; M. OVER; A.
LANGE; R. CIRAULO; J. MASTILOCK;
A. LAYTON; J. GREEN; D. RUSH; F.
SAUNDERS; D. MACHADO; J.
OLIVER; B. STERKEL; D. WINTER; J.
FANUCCHI; MARK SCHALLER,
indvidually and in their capacities as Santa
Clara police officers; JOHN DOE, 1;
RICHARD ROE; CITY OF SANTA
CLARA,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding

                     Argued and Submitted December 5, 2013
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.


      Micaela Zamora, on behalf of the decedent Nancy Nava, appeals from a

judgment entered after a jury trial in a suit brought under 42 U.S.C. § 1983,

alleging excessive force by police officers in violation Fourth and Fourteenth

Amendments. Zamora alleges (1) that the trial court’s jury instructions “failed [as

a matter of law] to adequately instruct the jury” as to the meaning and definition of

“force,” and (2) that the trial court’s failure to strike the testimony of the

defendants’ expert witness was prejudicial error. We have jurisdiction over this

timely appeal pursuant to 28 U.S.C. § 1291, and we affirm.

      Because the facts and circumstances of this case are well-known to the

parties and were fully aired during oral argument, we find it unnecessary to repeat

them here. Suffice it to say that upon examination, we conclude that the court’s

adapted instructions based upon Ninth Circuit Model Jury Instruction 9.22 (2007)

were neither erroneous as a matter of law, nor such that they impeded the plaintiff

from presenting and arguing her case to the jury. In these circumstances, the court

did not abuse its discretion in rejecting as superfluous her proposed special

instructions. See Gantt v. City of Los Angeles, 717 F.3d 702, 706 (9th Cir. 2013)

(the formulation of a jury instruction is reviewed for an abuse of discretion).



                                           -2-
       As to Zamora’s second contention, we conclude that even if we were to

determine that the court erred in not striking Fonzi’s testimony, any such error was

harmless. See Liebsack v. United States, 731 F.3d 850, 858 (9th Cir. 2013)

(“[T]he erroneous admission of expert testimony is subject to harmless error

analysis . . . .”).

       The issue of qualified immunity is moot.

       AFFIRMED.




                                         -3-